 
 
I 
112th CONGRESS
1st Session
H. R. 1469 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2011 
Mr. Kissell (for himself, Ms. Hanabusa, Mr. Michaud, Mr. Shuler, Mr. Holden, Mr. Boswell, Mr. Scott of Virginia, Mr. Luján, Mr. Boren, Mr. Yarmuth, Ms. Schakowsky, Mr. Connolly of Virginia, Mr. Rothman of New Jersey, Mr. Costa, Mr. Donnelly of Indiana, Ms. Jackson Lee of Texas, Ms. Sutton, Mr. McGovern, Mr. Fattah, Mr. Israel, Ms. Hirono, Mr. Carnahan, Mr. Long, Ms. Schwartz, Mr. Grijalva, Mr. Farr, Mrs. Lowey, Mr. Tonko, Mr. McCotter, Ms. Pingree of Maine, Mr. Schiff, Mr. Loebsack, Mr. Hinojosa, Mr. Gutierrez, Mr. Thompson of Mississippi, Mrs. Myrick, Mr. Barrow, Ms. Brown of Florida, Mr. Broun of Georgia, Mrs. McCarthy of New York, Mr. McNerney, Mr. Neugebauer, Mr. Butterfield, Ms. McCollum, Mr. Welch, Mr. Doyle, Mr. Braley of Iowa, Mr. Holt, Mr. Ross of Arkansas, Mr. Bilbray, Mr. Cummings, Mr. Higgins, Mr. Gene Green of Texas, Mrs. Capps, Mr. McIntyre, Ms. Wilson of Florida, Mr. Bishop of New York, Mr. Langevin, Mr. Al Green of Texas, Mr. Sires, Mr. Altmire, Ms. Sewell, Ms. Loretta Sanchez of California, Mr. Crenshaw, Mr. Kildee, Mr. Heinrich, Mr. Blumenauer, Mr. Filner, Mr. Cole, Mr. Quigley, Mr. Deutch, Mr. Rush, Mr. Cicilline, Mr. Stivers, Mr. George Miller of California, Mr. Engel, Mr. Davis of Illinois, Ms. Eddie Bernice Johnson of Texas, Mr. Critz, Mr. Miller of Florida, Ms. Richardson, Mr. Himes, Ms. Fudge, Mr. Cuellar, Mr. Wu, Ms. Linda T. Sánchez of California, Mr. Pierluisi, Mr. Lynch, Mr. Peterson, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
Making appropriations to ensure the prompt payment by the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) of the death gratuity paid upon the death of members of the Armed Forces and certain other eligible persons despite the failure to enact interim or full-year appropriations for the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Honor Our Fallen Heroes Act.  
2.Emergency appropriation of funds to military death gratuities during funding gap impacting the Department of Defense or Department of Homeland Security 
(a)Appropriation of funds for death gratuitiesAmounts are hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) during a funding gap impacting the Armed Forces to allow the Secretaries of the military departments (and the Secretary of Homeland Security in the case of the Coast Guard) to pay death gratuities on a timely basis pursuant to subchapter II of chapter 75 of title 10, United States Code, during the funding gap. 
(b)Funding gap definedIn this section, the term funding gap means any period of time during fiscal year 2011 for which interim or full-year appropriations (other than as provided by this section) for the personnel accounts of the Armed Forces for that fiscal year have not been enacted. 
 
